09-4331-ag
         Sherpa v. Holder
                                                                                       BIA
                                                                               A098 228 768
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of New
 4       York, on the 23 rd day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                       Circuit Judges.
12       _______________________________________
13
14       KANCHHI MAYA SHERPA A.K.A. KANCHI MAYA,
15                Petitioner,
16
17                          v.                                  09-4331-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:               Khagendra      Gharti-Chhetry,       New York,
25                                     New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney General;
28                                     Jennifer J. Keeney, Senior Litigation
29                                     Counsel;   Karen    L.   Melnik,  Trial
30                                     Attorney,    Office    of   Immigration
31                                     Litigation, United States Department
1                              of Justice, Washington, D.C.

2        UPON DUE CONSIDERATION of this petition for review of a

3    decision of the Board of Immigration Appeals (“BIA”), it is

4    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

5    review is DENIED.

6        Kanchhi Maya Sherpa, a native and citizen of Nepal,

7    seeks review of a September 23, 2009, order of the BIA

8    denying her third motion to reopen. In re Kanchhi Maya

9    Sherpa, No. A098 228 768 (B.I.A. Sept. 23, 2009).        We assume

10   the parties’ familiarity with the underlying facts and

11   procedural history of this case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     Kaur v. BIA, 413 F.3d 232, 233 (2d

14   Cir. 2005) (per curiam).     An alien may only file one motion

15   to reopen and must do so within 90 days of the final

16   administrative decision.     8 U.S.C. § 1229a(c)(7); 8 C.F.R.

17   § 1003.2(c)(2).     However, there is no time or numerical

18   limitations if the alien establishes materially “changed

19   country conditions arising in the country of nationality.”

20   8 U.S.C. § 1229a(c)(7) (C)(ii); see also 8 C.F.R.

21   § 1003.2(c)(3)(ii).     Here, Sherpa’s third motion to reopen

22   was indisputably untimely and number-barred.     The BIA did

23   not abuse its discretion in finding that she failed to

24   establish changed country conditions excusing her untimely

                                     2
1    filing.

2         Contrary to Sherpa’s argument, the BIA properly relied

3    on the immigration judge’s underlying adverse credibility

4    determination to reject her documentary evidence as

5    insufficient to establish changed country conditions.       See

6    Qin Wen Zheng v. Gonzales, 500 F.3d 142, 147-48 (2d Cir.

7    2007) .   Indeed, the BIA reasonably applied the doctrine

8    falsus in uno, falsus in omnibus, in rejecting Sherpa’s

9    unauthenticated and unreliable affidavits. See Siewe v.

10   Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) .   Moreover, the

11   record does not indicate that the BIA failed to consider any

12   of the evidence Sherpa submitted.    See Xiao Ji Chen v. U.S.

13   Dep’t of Justice, 471 F.3d 315, 338 (2d Cir. 2006).

14        For the foregoing reasons, the petition for review is

15   DENIED.    As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk




                                    3